Citation Nr: 0109858	
Decision Date: 04/04/01    Archive Date: 04/11/01

DOCKET NO.  97-26 613	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
thyroid cancer as a result of exposure to ionizing radiation 
in service.

2.  Entitlement to service connection for rectal carcinoma as 
a result of exposure to ionizing radiation in service.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. L. Smith, Counsel


INTRODUCTION

The veteran had active duty from September 1949 to February 
1953, and from June 1958 to June 1975.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.

The RO previously denied the appellant's claims of 
entitlement to service connection for rectal and thyroid 
cancers by rating decision dated in April 1989.  The basis 
for the RO's denial was that there was insufficient evidence 
available as to the means or extent of the radiation to which 
the veteran was exposed.  The veteran failed to timely 
appeal, and that decision became final.  The Board notes that 
the appellant filed a request to reopen his claims in October 
1994.  

Subsequently, the law relating to claims based on exposure to 
ionizing radiation was liberalized, inter alia, to include 
cancer of the rectum in the list of diseases recognized as 
radiogenic.  See Claims Based on Exposure to Ionizing 
Radiation (Lymphomas Other Than Hodgkin's Disease and Cancer 
of the Rectum), 60 Fed. Reg. 53,276 (1995) (now codified at 
38 C.F.R. § 3.311(b)(2)(xxi) (2000)).  Thus, the veteran's 
claim for service connection for rectal carcinoma must be 
considered a new claim, separate and distinct from the claim 
that was finally denied prior to the effective date of the 
liberalizing regulation.  See Spencer v. Brown, 4 Vet. 
App. 283, 288-90 (1993).  Cf. Sawyer v. Derwinski, 1 Vet. 
App. 130 (1991).  The Board will therefore review the claim 
on a de novo basis and address it further in the REMAND 
appended to the end of this decision.  Thus, the Board will 
only address the issue of whether the claim for service 
connection for thyroid cancer is reopened in the body of this 
decision.



FINDINGS OF FACT

1.  A claim for service connection for thyroid cancer, 
claimed as secondary to radiation exposure, was denied by an 
April 1989 rating decision which was not appealed.

2.  The evidence submitted since the April 1989 rating 
decision pertinent to the claim for service connection for 
thyroid cancer, claimed as secondary to radiation exposure, 
bears directly and substantially on the specific matter under 
consideration, is neither cumulative nor redundant, and is, 
by itself or in combination with other evidence, so 
significant that it must be considered in order to finally 
decide the merits of the claim.


CONCLUSION OF LAW

1.  The RO's April 1989 rating decision, which denied service 
connection for thyroid cancer as secondary to exposure to 
ionizing radiation, is final.  38 U.S.C.A. § 7105(c) (West 
1991); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.302(a) (2000).

2.  The evidence received subsequent to the RO's April 1989 
decision is new and material and serves to reopen the claim.  
38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156(a) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that it has the obligation to make 
an independent determination of its jurisdiction regardless 
of jurisdictional findings made by the RO.  Rowell v. 
Principi, 4 Vet. App. 9, 15 (1993); Barnett v. Brown, 8 Vet. 
App. 1 (1995), aff'd, 83 F.3d 1380 (Fed. Cir. 1996).  See 
also 38 C.F.R. § 20.101(c) (2000) (within the VA regulatory 
system, the Board is the sole arbiter of decisions concerning 
its jurisdiction).  It appears from the claims folder, that 
the RO determined that new and material had been submitted to 
reopen the claim, and proceeded to review the issue on a de 
novo basis in the rating decision dated in March 1997, from 
which this appeal ensues.  However, the RO denied entitlement 
to service connection for thyroid cancer secondary to 
exposure to radiation in a rating decision dated in April 
1989.  The veteran did not file a timely Notice of 
Disagreement with the RO's decision, and that decision is 
final.  38 C.F.R. § 20.302(a) (2000) (a Notice of 
Disagreement must be filed within one year from the date that 
the agency of original jurisdiction mails notice of the 
adverse determination).  See also 38 U.S.C.A. § 7105(c) (West 
1991); 38 C.F.R. §§ 3.104(a), 3.160(d) (2000).  Therefore, 
the Board finds that the new and material standard must 
initially be applied with respect to the adjudication of this 
claim.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).

Evidence is new when it is not merely cumulative or redundant 
of other evidence previously of record.  Material evidence is 
evidence which bears directly and substantially upon the 
specific issue at hand, and which by itself or in connection 
with evidence previously assembled, is so significant that it 
must be considered in order to fairly decide the merits of 
the claim.  38 C.F.R. § 3.156(a) (2000); see also Hodge v. 
West, 155 F.3d 1356 (Fed.Cir. 1998).  Evidence is presumed 
credible for the purposes of reopening unless it is 
inherently false or untrue.  Duran v. Brown, 7 Vet. App. 216, 
220 (1994); Justus v. Principi, 3 Vet. App. 510, 513 (1992).  
The evidence relied upon in reopening the claim must be both 
new and material, and the failure to satisfy either prong 
ends the inquiry and requires that the claim be denied.  
Smith v. West, 12 Vet. App. 312 (1999).

As noted in the Introduction above, the basis of the RO's 
denial of service connection in April 1989 for both thyroid 
cancer and rectal carcinoma was that there was insufficient 
evidence of a mechanism or the extent of the radiation to 
which the veteran was exposed in service.  Evidence received 
since the April 1989 final decision includes the veteran's 
service personnel records which indicate the extent of his 
exposure to radiation in service, as well as a letter from 
Dr. Susan H. Mather, M.D., the VA's Chief Public Health and 
Environmental Hazards Officer, dated February 1997, in which 
the veteran was found to have been exposed to a total of 
0.427 rem to the skin and a total radiation dose of 0.427 to 
the whole body.  Based on this dose estimate, Dr. Mather 
further opined that it was unlikely that the veteran's 
thyroid cancer could be attributed to his exposure to 
ionizing radiation in service.  Later in February 1997, the 
Director, Compensation and Pension Service, provided a 
written opinion that there was no reasonable possibility that 
the appellant's disability was the result of such exposure.

As noted previously, the veteran's claim for service 
connection for thyroid cancer was previously denied on the 
basis of lack of evidence of the veteran's in-service 
exposure to radiation.  

As addressed in the remand below, the Board is of the opinion 
that further development of this claim is warranted prior to 
any further adjudication.  Such evidence has now been 
received.  Thus, the Board concludes that new and material 
evidence has been submitted to reopen the claim.


ORDER

The claim for service connection for thyroid cancer secondary 
to exposure to ionizing radiation is reopened.  To this 
extent only, the appeal is granted.


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This law also eliminates the concept 
of a well-grounded claim and supersedes the decision of the 
United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).  Therefore, for 
these reasons, a remand is required.  

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.  

The veteran's claimed disorders, cancer of the rectum and 
thyroid, are "radiogenic diseases" under 38 C.F.R. 3.311.  
It has been determined that because a claim for non-
presumptive service connection based on exposure to ionizing 
radiation is a basic claim for service connection, it should 
be considered concurrently under both 38 C.F.R. 3.303 and 
3.311 (2000).  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 
1994); see also M21-1, Part III, Para 5-12 (April 30, 1999).  
In this regard, the veteran should be afforded a VA 
examination to obtain a medical opinion, if possible, of the 
most likely etiology, of his claimed disorders.

With respect to the opinion obtained from the Direction of 
Compensation and Pension in this case the Board notes that 
while the United States Court of Appeals for Veterans Claims 
(Court) has held that the Under Secretary for Benefits is not 
explicitly required to refer to the factors listed in section 
3.311(e), it should still consult those factors as a point of 
reference when making recommendations to the RO.  Hilkert v. 
West, 12 Vet. App. 145, 149-50 (1999).  In addition, the 
Court has more recently found that a "cursory explanation" 
from the Under Secretary for Benefits which does not 
"provide adequate rationale for the conclusion that there 
was no reasonable possibility that the veteran's cancer was 
caused by his in-service exposure" must be returned to the 
Under Secretary for Benefits to request an adequate rationale 
for its decision.  Stone v. Gober, 14 Vet. App. 116 at 120 
(2000).

Accordingly, this case is REMANDED for the following:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied. 

2.  The RO should ask the veteran to 
identify, and then should attempt to 
develop, any additional pertinent 
evidence concerning his claim.  Any 
information received should be associated 
with the claims folders.  The RO shall 
inform the veteran if the VA is unable to 
secure any records sought.

3.  The veteran should be afforded VA 
examinations by the appropriate 
specialists, to determine the most 
probable etiology of his rectal cancer and 
thyroid cancer.  The claims file must be 
reviewed by the examiner(s) in conjunction 
with the examination.  All indicated tests 
and studies should be conducted and all 
findings reported in detail.  The examiner 
should offer an opinion as to whether it 
is at least as likely as not that the 
veteran's rectal cancer and/or thyroid 
cancer are related to his active service, 
including to any exposure to ionizing 
radiation during service.  A complete 
rationale should be provided for all 
opinions offered.

4.  The RO should refer for further review 
by the Under Secretary for Benefits the 
veteran's claims for service connection 
for rectal cancer and thyroid cancer 
claimed to be due to exposure to ionizing 
radiation pursuant to 38 C.F.R. 
§ 3.311(b)(1), with appropriate 
consideration of Stone v. Gober, 14 Vet. 
App. 116 (2000), where applicable.

5.  Thereafter, the RO should readjudicate 
these claims.  If any benefit sought on 
appeal remains denied, the appellant and 
the appellant's representative, if any, 
should be provided a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals



 



